NO. 07-10-00316-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 28, 2011


                            MANUEL GARCIA, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 60,369-D; HONORABLE DON R. EMERSON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      Appellant, Manuel Garcia, was convicted of credit card abuse1 and fraudulent

use or possession of identifying information2 and was sentenced by the convicting jury

to confinement for two years in a State Jail Facility with a fine of $5,000 on the credit

card abuse case and confinement for 15 years in the Institutional Division of the Texas

Department of Criminal Justice with a fine of $10,000 on the fraudulent possession of




      1
          See TEX. PENAL CODE ANN. § 32.32(b)(1)(A) (West Supp. 2009).
      2
          See TEX. PENAL CODE ANN. § 32.51(b)(1) (West Supp. 2009).
identifying information case. Appellant gave notice of appeal in the credit card abuse

case.3 We affirm the trial court’s judgment.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.



       3
         No notice of appeal is found in the fraudulent possession of identifying
information case and, accordingly, this Court’s jurisdiction has not been invoked on any
matters pertaining to such conviction.
                                               2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.4




                                                       Mackey K. Hancock
                                                            Justice



Do not publish.




      4
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3